



Exhibit 10.1


THIS RELEASE MUST BE SIGNED AND RETURNED TO CHARLIE WHITAKER
BY JULY 28, 2017.  YOU MAY REVOKE THIS RELEASE WITHIN 7 DAYS AFTER
YOU SIGN IT BY SUBMITTING A WRITTEN REVOCATION TO CHARLIE
WHITAKER.



  
AGREEMENT AND GENERAL RELEASE
Altria Group, Inc. (“Company”) and you, Denise F. Keane, agree as follows:
Based on your retirement date of July 1, 2017, you acknowledge that your
employment with the Company will end on June 30, 2017 (your “Departure Date”).
The effective date of this agreement shall be July 1, 2017.
Section 1 - Benefits and Consideration
(a)
Benefits



Following your Departure Date, you will be entitled to payments, contributions
and benefits under the normal terms and conditions of the Company’s benefit
plans and compensation arrangements, as they may be amended, modified or
terminated any time in the manner prescribed by the plan documents. You
acknowledge and agree that you will not be eligible to make any further
contributions to, nor will you receive any additional contributions, credits, or
accruals under, the Company’s retirement plans with respect to periods following
your Departure Date.
(b)
Acknowledgement of Consideration In Exchange For Release



In exchange for your promises in this Agreement and General Release (“Release”),
the Company, having obtained the appropriate approvals from the Compensation
Committee of the Board of Directors of the Company, will pay you a prorated
incentive compensation award under the Management Incentive Compensation Plan
(“IC Plan”) for 2017 in the amount of $462,100.00. This represents six (6)
months of service in 2017, calculated based on individual and Company
performance ratings at target and subject to satisfaction of the performance
goals established pursuant to Section 162(m) of the Internal Revenue Code. This
amount will be payable in early 2018, and no later than March 15, 2018, and is
subject to applicable withholding.
Section 2 - Consulting Services
For a period of up to one year following your Departure Date, you agree to make
yourself available to the Company, upon its request, to perform legal advisory
consulting services. Any such services would be limited in scope and duration
and would be subject to your personal schedule and other commitments. If the
Company requests such services, the


1



--------------------------------------------------------------------------------





full terms of such consulting services will be mutually agreed upon between the
Company and you.    
Section 3 - Your Complete Release of Claims
(a)
In General



In exchange for the payments and consideration set forth in Section 1(a) above,
you agree to waive all claims you may now have against the Company and the
Released Parties (defined below). You also forever release and discharge the
Company and such Released Parties from liability for any claims or damages you
may have against them. The foregoing waiver and release includes all claims of
any kind, whether they are known to you or unknown, except for (i) claims that
cannot be waived or released under the law, (ii) any claim that relates to your
right to enforce this Release, or (iii) any claim that may arise after you sign
this Release. Examples of claims waived and released by you include, but are not
limited to, claims under the Age Discrimination in Employment Act (ADEA), the
Employee Retirement Income Security Act (ERISA), and all other federal, state
and local laws related to employment.
(b)
Released Parties



The Released Parties are the Company, all affiliated companies, parents,
divisions or subsidiaries, and, with respect to each of them, all of the
Company’s or such related entities’ predecessors and successors, and, with
respect to the Company and each entity described above, all of their past and
present employees, officers, directors, stockholders, owners, representatives,
assigns, attorneys, agents, insurers, employee benefit programs (and the
trustees, administrators, fiduciaries, and insurers of such programs), and any
other persons acting by, through, under, or in concert with any of the persons
or entities listed in this paragraph.
(c)
Right to Revoke



You may revoke this Release within 7 days after signing it by submitting a
written revocation to Charlie Whitaker, in which case this Release will be
canceled and of no force or effect, and you will not be entitled to receive the
consideration provided in exchange for executing this Release.
Section 4 - Your Promises
(a)
Whistleblower Claims and Other Government Investigations



Nothing in this Release or in any agreement referenced herein does, or is
intended to, restrict your ability (with or without prior notice to or
authorization by the Company) to raise in good faith or participate in an
investigation regarding any potential violation of law or regulation with the
Securities and Exchange Commission (SEC), the Equal Employment Opportunity
Commission (EEOC), the Occupational Safety and Health Administration


2



--------------------------------------------------------------------------------





(OSHA), the U.S. Food and Drug Administration (FDA), or any other state or
federal governmental or regulatory agency. This Release also does not prevent
you from making other disclosures protected by law under the whistleblower
provisions of any state or federal statutes or regulations. Any such disclosures
should be made only to parties authorized to investigate the potential violation
and limited to information that is reasonably related to the alleged violation
and/or specifically requested by the investigating agency.
(b)
Confidential Information



You agree that any disclosure of confidential information concerning the
Company’s operations, business methods or employees made to any governmental or
regulatory agency will be limited to Confidential Information that is reasonably
related to the alleged violation and/or specifically requested by the
investigating agency. You also agree that the disclosure(s) will be made only to
such parties authorized to investigate the potential violation.
(c)
No Future Lawsuit for Released Claims



You further agree not to file any lawsuit, demand for arbitration, or any other
adversarial or administrative proceeding seeking personal relief (individually,
with others, or as part of a putative class) in the future pursuing any of the
Claims released and discharged in this Release. You acknowledge and understand
that you are expressly waiving your right to any personal relief for Claims
released and discharged in this Release to the fullest extent permitted by law,
including but not limited to lost wages, salary, benefits, money damages,
attorneys’ fees, costs, reinstatement, or any other legal or equitable relief
whatsoever, even if sought on your behalf by any governmental agency or any
person claiming to represent you and/or any member of a putative class.
(d)
Records Management



You certify that you have properly preserved and retained all records of the
Company within your possession or control that are needed for business or legal
purposes in accordance with the Company’s policies and other applicable guidance
addressing records management.
(e)
Certification of Compliance



By your signature below, you certify to the best of your knowledge that, during
your employment with the Company, you have not engaged in conduct that violated
the Company’s policies or applicable laws. You also certify that, during your
employment with the Company, you have been afforded the opportunity to report to
the Company any alleged violations of its policies or applicable laws, and that
to the best of your knowledge there is no violation of which you are aware that
has not been reported to the Company or to the proper investigating authority.


3



--------------------------------------------------------------------------------





(f)
Indemnification



The Company and you acknowledge and agree that the Company’s restated Articles
of Incorporation provide for the exculpation, indemnification and the
advancement and reimbursement of legal and other expenses for former officers
and directors among other eligible persons.


(g)
Non-Disparagement and Cooperation



Except for disclosures described in Section 4(a), you agree not to make any
disparaging, derogatory, or defamatory statements to anyone, whether spoken or
written, about the Company or its affiliates, their respective products or
services, or any of their respective current or former officers, directors, or
employees. You also agree not to voluntarily aid or assist any legal action or
proceeding filed by third parties against the Company or any of its affiliates
or their directors, officers or employees, unless your participation is
protected under the law or authorized by Section 4(a). Nothing in this Release
prevents you or the Company from responding truthfully to a lawfully-issued
subpoena, court order or other lawful request by any regulatory agency or
governmental authority.
To the extent consistent with applicable law, you agree to cooperate reasonably
and truthfully with the Company and its affiliates (in your capacity as a former
employee of the Company and not as a practicing attorney) in the prosecution,
defense, or pursuit of any matter in which you were involved.
(h)
Confidentiality and Non-Competition



You acknowledge you have executed a previous agreement or agreements (“Prior
Agreement”) with the Company, its affiliates, or a predecessor to such
companies, relating to confidentiality of information or non-competition
obligations. This includes the Executive Confidentiality and Non-Competition
Agreement dated February 4, 2011 and attached hereto. You acknowledge and agree
that, to the extent applicable and not contrary to the terms of this Release,
the terms of such Prior Agreement shall remain in full force and effect.
(i)
Notice of Request for Disclosure



Unless it would impede your ability to communicate directly with any
governmental or regulatory agency, including the Securities and Exchange
Commission, regarding the issues set forth in Section 4(a), in the event you are
lawfully issued a subpoena or court order or other lawful request by a regulator
or governmental authority related to your employment with the Company or its
affiliates, you will give the Company at least 10 days’ notice prior to the time
noticed for such disclosure, unless such notice is impossible, in which case,
you will give the Company immediate notice within not more than 24 hours after
you receive any such subpoena, court order or request.


4



--------------------------------------------------------------------------------





(j)
Implementation



You agree to sign any documents and do anything else that is necessary in the
future to implement this Release.
Section 5 - Consequences of Violating Your Promises
The promises and representations you made in Section 4 are a material inducement
for the Company to enter into this Release. If the Company determines you have
violated a promise in Section 4 or that if any representation you made in
Section 4 was false when made, the Company will notify you of such violation.
You agree that you will forfeit any future payments provided as consideration
for this Release and that you will reimburse the Company, upon its request and
as allowed by applicable law, for any amounts previously paid to you or on your
behalf because you signed this Release and to pay any other damages, reasonable
costs, expenses, and attorneys’ fees that the Company or any of the other
Released Parties may incur as a result of your breaching any promise you made in
Section 4 of this Release or if any representation you made in Section 4 of this
Release was false when made.
Section 6 - Consideration of Release
You acknowledge that before deciding to sign this Release, you were given a
period of at least 21 calendar days to consider this Release. If you choose to
execute this Release prior to the expiration of the 21 day period, you
acknowledge that you were afforded a period of at least 21 days to consider this
Release before executing it and your execution prior to the expiration of the 21
day period is your free and voluntary act. You further acknowledge that the
Company encouraged you to discuss this Release with your attorney before signing
it and that you had the opportunity to do so to the extent you deemed it
appropriate. You further acknowledge that you (a) carefully read this Release;
(b) fully understand it; and (c) enter into it voluntarily and without relying
on any promises, statements or representations by the Company or its employees.
Section 8 - Miscellaneous
(a)
Entire Agreement



Except for the Prior Agreement and as otherwise noted in this Release, this
Release constitutes the entire agreement between you and the Company. This
Release may not be modified or canceled in any manner except by a writing signed
by both you and an authorized Company official. You acknowledge that the Company
has made no representations or promises to you other than those in this Release.
If any provision in this Release is found to be invalid or unenforceable, all
other provisions will remain fully enforceable.
(b)
Successors



This Release binds your heirs, administrators, representatives, executors,
successors, and assigns, and anyone else claiming through you or on your behalf,
and will inure to the


5



--------------------------------------------------------------------------------





benefit of all Released Parties and their respective heirs, administrators,
representatives, executors, successors, and assigns.
(c)
Interpretation and Governing Law



This Release shall be construed as a whole according to its fair meaning. It
shall not be construed strictly for or against you or any of the Released
Parties. Unless the context indicates otherwise, the term “or” shall be deemed
to include the term “and” and the singular or plural number shall be deemed to
include the other. Captions are intended solely for convenience of reference and
shall not be used in the interpretation of this Release. This Release shall be
governed by and construed and enforced in accordance with the laws of the
Commonwealth of Virginia applicable to contracts made and to be performed
therein, without giving effect to conflict of laws principles.








BY SIGNING BELOW, THIS RELEASE IS AGREED TO AND VOLUNTARILY ACCEPTED BY:


Date:
June 29, 2017
 
/s/ DENISE F. KEANE
 
 
 
Denise F. Keane
 
 
 
Personnel #: 00001718


 
 
 
 
 
 
 
 
 
 
 
 
Date:
June 29, 2017
 
/s/ CHARLES N. WHITAKER
 
 
 
Senior Vice President


 
 
 
Human Resources,


 
 
 
Compliance and IS


 
 
 
Altria Group, Inc.


 
 
 
On behalf of the Company









        






6

